NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

QIN LI,                                         No. 18-15176

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00573-LEK-RLP

 v.
                                                MEMORANDUM*
CITY AND COUNTY OF HONOLULU,

                Defendant-Appellee.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Qin Li appeals pro se from the jury verdict in her employment

discrimination action. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Li waived her challenge to the sufficiency of the evidence supporting the

jury’s verdict by failing to move for judgment as a matter of law or a new trial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
before the district court. See Nitco Holding Corp. v. Boujikian, 491 F.3d 1086,

1089 (9th Cir. 2007) (holding that to preserve a sufficiency-of-the-evidence

challenge, a party must file both a pre-verdict motion under Federal Rule of Civil

Procedure 50(a) and a post-verdict motion for judgment as a matter of law or new

trial under Rule 50(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                     18-15176